                                     UNITED STATES DISTRICT COURT
1
                                            DISTRICT OF NEVADA
2
                                                        ***
3

4
      TERESA BOSTWICK,
5
                           Plaintiff,                        Case No. 2:18-cv-02408-APG-VCF
6     vs.
                                                             ORDER
7     KVK-TECH, INC., et al.,
                                                             MOTION TO STAY DISCOVERY [ECF NO. 26]
8                          Defendants.
9

10          Before the Court is Defendant KVK-Tech’s Motion to Stay Discovery. (ECF No. 26). For the

11   reasons stated below, Defendant’s motion is granted.
12          Defendant has filed a motion to dismiss the complaint. (ECF No. 27). Defendant asserts that the
13
     motion to dismiss could dispose of the entire case and is based on legal arguments that will not require
14
     discovery to resolve. (ECF No. 26 at 3). Plaintiff Teresa Bostwick filed a notice of non-opposition to the
15
     motion to stay. (ECF No. 29).
16
            The Rules do not provide for automatic or blanket stays of discovery when a potentially dispositive
17
     motion is pending. Ministerio Roca Solida v. U.S. Dep't of Fish & Wildlife, 288 F.R.D. 500, 502 (D. Nev.
18
     2013). The Court must determine whether the pending motion (1) is potentially dispositive of the entire
19

20
     case and (2) can be decided without additional discovery. TradeBay, LLC v. Ebay, Inc., 278 F.R.D. 597,

21   600 (D. Nev. 2011). In addition, under LR 7-2(d), “[t]he failure of an opposing party to file points and

22   authorities in response to any motion…constitutes a consent to the granting of the motion.”

23

24

25

                                                         1
            Because Plaintiff does not oppose Defendant’s motion to stay, she has consented to the Court
1
     granting the motion. The Court also finds that the pending motion to dismiss (ECF No. 27) is potentially
2

3    dispositive of the entire case and can likely be decided without additional discovery.

4           ACCORDINGLY, and for good cause shown,

5           IT IS ORDERED that Defendant’s Motion to Stay Discovery (ECF No. 26) is GRANTED. All

6    discovery in this case is hereby stayed pending further order of the Court
7           IT IS FURTHER ORDERED that if the pending motion to dismiss (ECF No. 27) is denied, the
8
     parties must file a joint status report or joint amended discovery plan and scheduling order within 30 days
9
     of the Court’s ruling.
10
            IT IS SO ORDERED.
11
            DATED this 10th day of April, 2019.
12

13
                                                                  _________________________
14
                                                                  CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

                                                         2
